Citation Nr: 1141119	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-36 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1974.  He also served in the Republic of Vietnam from January 1966 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2011, the Veteran testified during a video conference Board hearing held at the RO.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for PTSD; although properly notified of the denial, the Veteran failed to appeal.  

2.  Evidence associated with the claims file since the November 2002 denial relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 2002 RO rating decision that denied the Veteran's service connection claim for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for reopening the Veteran's claim for service connection for PTSD at present without detriment to the due process rights of the Veteran.

New and Material Evidence - Laws and Regulations

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for PTSD and that the evidence is otherwise sufficient to award service connection for the claimed disability.

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue.

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

PTSD

A claim for service connection for PTSD was previously considered and denied by the RO in September 2002.  After the Veteran's service treatment records and service personnel records were located and associated with the claims file, this service connection claim was again denied in a November 2002 rating decision.  See 38 C.F.R. § 3.156(b) (noting that new and material evidence received prior to the expiration of the appeal period is considered in connection with the claim pending at the beginning of the appeal period).  The Veteran failed to appeal this last denial and, therefore, it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented for the claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claim in November 2002 essentially finding that an in-service stressor had not been corroborated.  

At the time of the November 2002 RO decision that denied service connection for PTSD, the evidence of record consisted of: service treatment records; the Veteran's DD Form 214; VA treatment records dated from November 2000 to January 2001; and the Veteran's signed statement of February 2001.

In January 2008 the Veteran filed his application to reopen the previously denied claim of entitlement to service connection for PTSD.  Since the November 2002 RO decision the following evidence has been associated with the claims file: VA medical records dated in December 2006, July 2008 to July 2009, and in May 2010; a May 2008 PTSD questionnaire submitted by the Veteran; a June 2008 memorandum and formal finding by the RO on the lack of information required to corroborate a stressor in connection with the Veteran's claim; an October 2010 VA examination for hypertension; a copy of the transcript of the Veteran's September 2011 video conference Board hearing; and copies of written submissions from the Veteran and his representative.  

In light of the foregoing, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  The evidence submitted subsequent to the November 2002 RO decision as noted above is new, in that it was not previously of record.  The newly submitted evidence is also material.  As noted above the claim was denied in November 2002 because an in-service stressor had not been corroborated.  Subsequent to the November 2002 rating decision, the Veteran furnished evidence of several in-service stressors and the credibility of these submissions, although never formally corroborated, must be presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  In addition, although there may be little substantive difference in the evidence submitted before and after the prior final decision in 2002, in view of a change in VA regulations the Board is required to reopen this claim.

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  VBA Training Letter 10-05 (July 16, 2010) states with regard to this amendment: "To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity.'  If review of the record discloses a previously submitted lay statement demonstrating 'fear of hostile military or terrorist activity,' such statement will be sufficient for reopening a claim if the Veteran's record otherwise demonstrates service in a location involving exposure to 'hostile military or terrorist activity.'"

The Veteran's statement received in February 2001 and his September 2011 Board hearing testimony demonstrate fear of hostile military activity while serving in Vietnam.  Further, his records, including his service personnel records, his military occupational specialty (MOS) of supervising an Air Force police unit (which provided security to convoys on Highway 1 and to the Air Force Base at Cam Ranh Bay), and his Vietnam Service Medal, show service in a location involving exposure to hostile military activity.  Pursuant to the VBA training letter interpreting the recent revision to the PTSD regulations, these statements are also sufficient to reopen the claim.  Reopening of the claim for service connection for PTSD, therefore, is in order.

In Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that this is such a case, given the change in VA's PTSD regulations in July 2010.  

The newly submitted evidence related to the Veteran's in-service stressors raises a reasonable possibility of substantiating the claim.  Further, under newly enacted regulation 38 C.F.R. § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor involving fear of hostile military or terrorist activity, even if that statement was previously of record, as sufficient to constitute new and material evidence.  Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened. 

As such, the Veteran's claim for service connection for PTSD is reopened; however, as discussed in the Remand below, the Board finds that additional evidentiary development is necessary on this issue.  


ORDER

As new and material evidence has been received, the claim for service connection for PTSD is reopened.  To this extent and this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required for the PTSD claim that has been reopened with the introduction of new and material evidence.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).

The Board notes that during the course of the appeal, the criteria for service connection for PTSD, and, specifically corroboration of PTSD stressors, have changed.  This amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).

As was explained earlier herein, the Veteran's claim of entitlement to service connection for PTSD is being reopened on the basis of new and material evidence; however, further development is needed with regard to this claim to determine whether service connection is warranted.

The Board notes that entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis which meets the criteria in the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence between current symptomatology and the claimed in-service stressor.  If the claimed stressor is related to combat, service department evidence that the Veteran engaged in combat or that the Veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

According to the Veteran's hearing testimony, his PTSD questionnaire, and his other written submissions, his claimed stressors as an Air Force policeman in Vietnam in 1966 included: (1) providing escort and security for weekly convoys on Highway 1 between the base at Cam Ranh Bay and the base at Nha Trang at a time when these convoys were often ambushed by the Viet Cong; and (2) supervising an Air Force police unit that provided security at the Cam Ranh Bay air base at a time when it received incoming mortar attacks and small arms fire.  In addition, he also claims (3) that he provided security for several months during 1964 onboard cargo flights from Clark Air Force Base in the Philippines to a base in Vietnam when fighter escorts were often required on landing because of Viet Cong attacks on the aircraft.  

Although the RO claimed these stressors were not specific enough for corroboration by the Joint Services Records Research Center (JSRRC), the Board notes that the Veteran and his representative have claimed that he feared for his life and the lives of others as a result of these in-service stressors which involve hostile military activities.  (See, e.g., transcript at pp. 11, 16, 18, 20).  Assuming this to be the case, the new PTSD regulations would affect any questions regarding the corroboration of the Veteran's claimed stressors.  The Veteran's service personnel records confirm his service in Vietnam.  As the Veteran's service in Vietnam has been confirmed by the evidence of record, the revisions to 38 C.F.R. § 3.303(f), cited above, apply to this case.

However, the question arises as to whether the Veteran meets the diagnostic criteria for PTSD to warrant service connection.

In this regard, the Veteran's VA treatment records reflect that he has been diagnosed with PTSD by a psychiatrist, clinical psychologist, and a social worker and that he has attended PTSD group therapy at VA.  However, the new PTSD regulations allow for service connection in instances of claimed fear of hostile military activities only where a PTSD diagnosis has been rendered by a VA or VA contracted psychiatrist or psychologist, and the claimed stressors are confirmed as being adequate to support the diagnosis.  To date, the Veteran has not been afforded a VA examination to assess his claimed PTSD.  As such, the Board finds that a remand is necessary so that a medical opinion can be obtained regarding whether the Veteran's in-service stressors are adequate to support a diagnosis of PTSD.

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board needs additional information in order to make a determination whether the Veteran's in-service stressors are adequate to support his current PTSD diagnosis.  As such, on remand, the Veteran shall be afforded a VA examination to determine whether his currently diagnosed PTSD is related to his claimed in-service stressors.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The RO/AMC also shall obtain and associate with the claims file all outstanding VA and private medical records related to the Veteran's PTSD.  VA treatment records contain no post-service medical records beyond May 2010.  Therefore, any additional records from the Lake City VA Medical Center (VAMC) in Florida should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also notes that during the video conference Board hearing in September 2011, the Veteran and his representative referred to several photographs of Vietnam taken in 1966 and to correspondence from Dr. J.T., a licensed clinical psychologist with VA's North Florida and South Georgia Veterans Health System.  They indicated at the time of the hearing that copies of these materials were being submitted to the Board; however, at the time this appeal is being adjudicated these materials have not been associated with the claims file.  On remand, the RO/AMC shall request that the Veteran and his representative associate with the claims file copies of the correspondence from Dr. J.T. and of the photographs that were discussed during the hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for any psychiatric complaint and whose records are not found within the claims file.  Of particular interest are any outstanding records of evaluation and/or treatment from the Lake City VAMC, for the period from May 2010 to the present.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

In addition, the RO/AMC shall also request that the Veteran or his representative submit copies of the letter from Dr. J.T. of VA's North Florida and South Georgia Veterans Health System as well as of the photographs which were referred to during his September 2011 video conference Board hearing.

2.  Thereafter, the RO/AMC shall arrange for the Veteran to be examined to determine the etiology of any currently diagnosed PTSD.  The claims folder shall be reviewed by the examiner and that review shall be indicated in the examination report.  All appropriate tests and studies shall be conducted.  The examiner shall address the following: 

(a)  The examiner shall specifically comment on whether the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

(b)  If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran.  In so doing, the examiner shall specifically address if the Veteran's claimed stressor(s) relates to the Veteran's fear of in-service hostile military or terrorist activity.

(c)  The examiner shall also opine as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed PTSD is related to the Veteran's military service.  In doing so, the examiner must acknowledge any reports of a continuity of psychiatric symptoms since service.

The rationale for all opinions expressed shall be provided in a legible report.  It is requested that the examiner consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

3.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this Remand.  If the decision with respect to the claim remains adverse to the Veteran, he should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


